718 S.E.2d 156 (2011)
BUMPERS
v.
COMMUNITY BANK.
No. 269PA09-2.
Supreme Court of North Carolina.
October 13, 2011.
Matthew W. Sawchak, Raleigh, for Community Bank of Northern Virginia.
Darryl J. May, for Community Bank of Northern Virginia.
J. Jerome Hartzell, Raleigh, for Bumpers, Travis T.
Mallam J. Maynard, for Bumpers, Travis T.
The following order has been entered on the motion filed on the 5th of October 2011 by Plaintiffs to Dissolve Temporary Stay:
"Motion Denied by order of the Court in conference, this the 13th of October 2011."